Citation Nr: 0614353	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-43 764	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active service in the United States Army from 
January 1968 to January 1970, with service in the Republic of 
Vietnam from June 1968 to January 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 2003 by the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

On August 4, 2005, the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2005).

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor occurred varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2005).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2005). 

In this case, the veteran's Department of the Army (DA) Form 
20, personnel record, shows that his military occupational 
specialty was field wireman and that he did not receive any 
awards or citations for combat service.  There is no evidence 
from official military sources that the veteran engaged in 
combat with the enemy in Vietnam.

In a decision dated in February 1996, an Administrative Law 
Judge (ALJ) held that the veteran had been disabled for 
Social Security Administration purposes as of January 1994.  
The ALJ noted that the veteran presented to a VA medical 
facility in Topeka in January 1994 "for treatment of 
emotional problems substantially exacerbated by current 
relationship difficulties."  It was noted that he remained 
at this facility until March 1994 when he was transferred to 
another VA facility in Phoenix where he remained until June 
30, 1994.  The ALJ also noted that there were discrepancies 
between medical reports and statements of the veteran which 
indicated either lack of truthfulness or very poor memory on 
the part of the veteran.

Medical records for the treatment the veteran received at VA 
facilities for emotional problems from January to June 1994 
are not currently associated with the claims folder.

Several years before the veteran filed a claim for 
compensation for PTSD, he had been accorded examinations by 
VA in connection with his claim for pension benefits.  The 
report of a psychiatric examination dated in August 1996 
reflects that the veteran described his experiences when he 
had been in Vietnam.  The following was reported:

He reports being shot at a few times, 
lasting approximately 5-10 minutes.  He 
reports, after being fired upon, the 
Americans would start firing back, and 
the enemy would run.  Patient also 
reports an incident when he was on a pole 
being shot at, and the peer beneath him, 
rather than giving him support, ran and 
left the patient.  Patient reported that 
he had to cut a belt and fall 35 feet to 
avoid being shot.  He states he hurt his 
back in the fall.

The August 1996 psychiatric report included a diagnosis of 
possible PTSD.

The veteran first filed a claim for service connection for 
PTSD in February 2001.  The following month he was 
hospitalized at a VA facility where he remained until May 
2001.  The medical records reflect the following:

The veteran relates that he has a lot of 
nightmares, about four of them a week.  
He has the tendency to dream in 
particular about an incident that 
happened two or three weeks after he 
entered Vietnam.  He explained that he 
was working on a pole, doing some work on 
cables when his group of people were 
suddenly ambushed by the Vietcong and he 
was being shot at.  One of the bullets 
hit the buckle of the safety belt holding 
him on the pole and split this open and 
he fell about 35 feet to the ground.  He 
briefly lost consciousness, but when he 
regained consciousness he noticed that a 
Vietcong was actually shooting at and 
running towards him.  The veteran grabbed 
his rifle and shot the other soldier at 
close range.  He dreams about this 
incident repeatedly.

The veteran was again hospitalized at this facility from July 
2001 to October 2001.  Both periods of hospitalization 
resulted in diagnoses that included PTSD.

The RO requested that the U.S. Army and Joint Services 
Records Research Center (JSRRC) attempt to verify from 
official military records the several claimed in-service 
stressors which the veteran had described in written 
statements received from him by VA.  In September 2004, the 
JSRRC reported to VA that the Operational Reports - Lessons 
Learned compiled by the higher headquarters for the veteran's 
assigned unit, the 578th Signal Company, did not document the 
veteran's claimed in-service stressors.  In particular, the 
JSRRC reported that an ambush by the enemy of elements of the 
veteran's unit in July 1968 was not documented in the 
official Army records.

In his testimony at the hearing in August 2005, the veteran 
described two stressful experiences in Vietnam.  The veteran 
testified that shortly after he arrived in Vietnam he was up 
a telephone pole repairing a cable that had been cut by Viet 
Cong when he heard bullets from a sniper over his head; he 
tried to get the pole between himself and whoever was 
shooting at him, but his belt must have been hit by a bullet 
as it broke and he fell about 20 feet to the ground.  The 
veteran stated that his "wind" was "knocked out" but that 
he was not injured in the fall.  When asked what happened 
after he fell to the ground, the veteran stated that a few 
guys near him were shooting at the enemy and they turned 
around and went back.  He stated that there were no friendly 
casualties.  The veteran stated that there was another 
incident about 2 months later when he dove off a pole and saw 
a Viet Cong running towards him and other others who were 
with him.  He stated that they fired at the person running 
towards them but that he did not know if he hit him or the 
other guys did.  Again, there were no friendly casualties.  
The veteran stated that he was not directly engaged in any 
combat situation and that he extended his tour in Vietnam in 
part "because I felt safe in Cameron Bay because I hadn't 
been near any action."

Upon careful consideration of the entire record, including 
the veteran's testimony at the hearing in August 2005, the 
Board finds that his testimony to the effect that he was shot 
at by enemy troops while he was working on a telephone pole 
is competent and probative since his testimony as to this 
incident is centered upon matters within his own knowledge 
and personal observations.  

It is the Board's responsibility to determine the veteran's 
credibility, as his credibility affects the weight to be 
given to his testimony.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (finding that the weight and credibility of 
evidence "is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").  Unfortunately, there is no independent evidence 
to corroborate the alleged stressful incidents described by 
the veteran.  However, given the circumstances, including the 
fact that no friendly soldier was injured or killed, there is 
no reasonable possibility that such an incident would have 
been recorded in official service records.  

The credibility of the veteran has been specifically 
questioned by the ALJ who determined that he was entitled to 
disability benefits by the SSA in 1996.  The ALJ did not make 
any specific finding regarding the veteran's credibility, 
noting that the discrepancies between medical reports and 
statements of the veteran indicated either lack of 
truthfulness or very poor memory on the part of the veteran.  
The veteran's accounts of the stressful incidents alleged 
which are recorded in 1996, 2001, and recently contain 
significant discrepancies.  

Significantly, the veteran first reported the incident of 
being shot at while working on a telephone pole for medical 
purposes several years prior to filing a claim for monetary 
benefits for PTSD.  Additionally, the basic allegation that 
he was shot at while on a telephone pole has not changed and 
the veteran in his testimony before the Board did not 
embellish his account and specifically denied any additional 
combat exposure or stressful events.  Accordingly, the Board 
finds his testimony as to being shot at while working on a 
telephone pole to be credible.  Additionally, the Board finds 
that his testimony is of sufficient probative value to 
establish that this incident actually happened.  

In an opinion dated in October 1999, General Counsel for VA 
addressed the question of what constitutes "engaged in 
combat with the enemy," as used in 38 U.S.C.A. § 1154(b).  
While General Counsel noted that evidence that the veteran 
participated in attacking or defending an attack of the enemy 
would ordinarily show that the veteran had "engaged in 
combat," the determination necessarily must be made on a 
case-by-case basis.  In this case, the Board has determined 
that the evidence simply establishes that the veteran was 
shot at while working on a telephone pole, not that he 
participated in attacking or defending an attack of the 
enemy.  However, General Counsel held that the phrases 
"engaged in combat with the enemy" as used in 38 U.S.C.A. 
§ 1154(b), requires that a veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  In the opinion of the Board, the account of 
the veteran as to being shot at while working on a telephone 
pole constitutes an encounter with a military foe, and thus 
establishes that he engaged in combat with the enemy.

Having determined that the evidence establishes that the 
veteran engaged in combat with the enemy and that the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) 
(2005).  The Board finds that the claimed stressor of being 
shot at while working on a telephone pole is consistent with 
the circumstances, conditions, or hardships of the veteran's 
service, and so the veteran's lay testimony alone establishes 
the occurrence of that stressor.  See 38 C.F.R. § 3.304(f)(1) 
(2005).

VA hospital records for 2001 indicated that the diagnosis of 
PTSD may have been based on the veteran's multiple claimed 
in-service stressors and not just on the one stressor which 
the Board has found should be considered as having been 
verified.  Because a diagnosis of PTSD, related to service, 
based on an examination which relies upon an unverified 
history is inadequate, see West v. Brown, 7 Vet. App. 70, 77-
8 (1994), the Board finds that to decide this appeal under 
the provisions of 38 C.F.R. § 3.304(f) a medical opinion is 
necessary on the question of whether the veteran has current 
symptoms of PTSD which are medically linked to his one 
verified in-service stressor, and this case will be remanded 
for that purpose.    

38 C.F.R. § 4.125 (2005) provides that a diagnosis of a 
mental disorder shall conform to the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  

The DSM-IV diagnostic criteria for PTSD are:  

A.  The person has been exposed to a 
traumatic event in which both of the 
following were present:  (1) The person 
experienced, witnessed, or was confronted 
with an event or events that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of self or others and (2) the 
person's response involved intense fear, 
helplessness, or horror.  

B.  The traumatic event is persistently 
re-experienced in one or more of the 
following ways:  (1) Recurrent and 
intrusive distressing recollections of 
the event, including images, thoughts, or 
perceptions.  (2) Recurrent distressing 
dreams of the event.  (3) Acting or 
feeling as if the traumatic event were 
recurring (includes a sense of reliving 
the experience, illusions, 
hallucinations, and dissociative 
flashback episodes, including those that 
occur on awakening or when intoxicated).  
(4) Intense psychological distress at 
exposure to internal or external cues 
that symbolize or resemble an aspect of 
the traumatic event.  (5) Physiological 
reactivity on exposure to internal or 
external cues that symbolize or resemble 
an aspect of the traumatic event.  

C.  Persistent avoidance of stimuli 
associated with the trauma and numbing of 
general responsiveness (not present 
before the trauma), as indicated by three 
or more of the following:  (1) Efforts to 
avoid thoughts, feelings, or 
conversations associated with the trauma 
(2) efforts to avoid activities, places, 
or people that arouse recollections of 
the trauma (3) inability to recall an 
important aspect of the trauma (4) 
markedly diminished interest or 
participation in significant activities 
(5) feeling of detachment or estrangement 
from others (6) restricted range of 
affect (for example, unable to have 
loving feelings) (7) sense of a 
foreshortened future (for example, does 
not expect to have a career, marriage, 
children, or a normal life span).  

D.  Persistent symptoms of increased 
arousal (not present before the trauma), 
as indicated by two or more of the 
following:  (1) Difficulty falling or 
staying asleep (2) irritability or 
outbursts of anger (3) difficulty 
concentrating (4) hypervigilance (5) 
exaggerated startle response.  

E.  Duration of the disturbance (symptoms 
and criteria B, C, and D) is more than 
one month.  
F.  The disturbance causes clinically 
significant distress or impairment in 
social, occupational, or other important 
areas of functioning.  

At the hearing in August 2005, the veteran testified that he 
was hospitalized in 1993 at the VA Medical Center in Topeka, 
Kansas, after a "breakdown" and that a VA physician stated 
at that time that the veteran acted like he had PTSD.  
(Transcript of hearing, page 11.)  While this case is in 
remand status, an attempt should be made to obtain copies of 
any such VA hospitalization of the veteran in 1993.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should attempt to obtain 
copies of the treatment records compiled 
during any hospitalization for 
psychiatric evaluation and treatment of 
the veteran during 1993 and 1994 at a VA 
Medical Center.  The record indicates 
that the veteran was hospitalized at a VA 
medical facility in Topeka, Kansas, in 
January 1994 for treatment of emotional 
problems, and he remained at this 
facility until March 1994 when he was 
transferred to another VA facility in 
Phoenix where he remained until June 30, 
1994.

2.  The AMC should arrange for the 
veteran to undergo an examination by a 
physician who is a specialist in 
psychiatry.  It is imperative that the 
examining physician review the pertinent 
medical records and other documents in 
the claims file.  After the records 
review and a clinical examination of the 
veteran, the examining psychiatrist 
should respond to the following 
questions:  

*	Based on the DSM-IV criteria set 
forth above, is a diagnosis of PTSD 
appropriate in the veteran's case?

*	If your answer to the first question 
was in the affirmative, does the 
veteran currently have symptoms of 
PTSD which can be medically linked 
to the one verified in-service 
stressor [the incident in July 1968 
when he was shot at while working on 
a telephone pole] set forth above?

*	If your answer to the second 
question is in the affirmative, what 
are the veteran's symptoms of PTSD 
which are medically linked to the 
one verified in-service stressor, 
the incident in July 1968?  A 
rationale must be provided for all 
opinions expressed.  

3.  The AMC should then re-adjudicate the 
remanded claim based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

